IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-10756
                         Conference Calendar



RICKY ZAMORA,

                                          Plaintiff-Appellant,


versus

MICHAEL A. WILSON;
DARWIN D. SANDERS,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:96-CV-25
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Ricky Zamora, Texas prisoner # 556986, appeals the district

court’s dismissal as frivolous of his civil rights action against

Darwin D. Sanders, the warden at the Clements Unit.     Although

Zamora states as the appellate issue that the district court

abused its discretion in dismissing his complaint, he has failed

to brief any argument on appeal, and his claims are deemed


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10756
                               - 2 -

abandoned.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   Because Zamora has presented no legal points arguable on

their merits, the appeal is frivolous, and it is DISMISSED.      See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. Rule

42.2.

     APPEAL DISMISSED.